Citation Nr: 0103857	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for diabetes mellitus with 
diabetic ketoacidosis.

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for diabetes mellitus with diabetic ketoacidosis 
and an increased evaluation for hypertension (rated 
10 percent).  In November 1998, the Board remanded the case 
to the RO for additional development.

The issue of service connection for diabetes mellitus with 
diabetic ketoacidosis will be addressed in the remand section 
of this decision.


FINDING OF FACT


Hypertension is manifested primarily by diastolic pressure 
predominantly around 100 and systolic pressure predominantly 
around 160 with medication; diastolic pressure predominantly 
110 or more or systolic pressure 200 or more is not found.


CONCLUSION OF LAW


The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Code 7101, effective prior to and as 
of January 12, 1998.




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1981 to March 1987.

A December 1987 RO rating decision granted service connection 
for hypertension and assigned a 10 percent evaluation for 
this condition.  The 10 percent rating has remained unchanged 
since then.

VA and private medical records show that the veteran's blood 
pressure was recorded on various dates in the mid to late 
1990's.  The more salient medical reports with regard to her 
claim for an increased evaluation for hypertension are 
discussed in the following paragraphs.

A VA medical report of the veteran's outpatient treatment in 
September 1996 shows blood pressure of 129/68.  It was noted 
that she was on Plendil.  VA reports of her outpatient 
treatment in May 1997 show blood pressure recordings of 
143/72 and 154/87.

Private medical reports of the veteran's treatment in 
September 1997, including a report of hospitalization show 
blood pressure recordings of 140/100, 148/100, 124/80, 
160/102, 132/80, and 130/84.

The veteran underwent a VA medical examination in November 
1999.  Her blood pressure was 162/94, and repeat recordings 
were 162/92 and 158/94.  It was noted that she used 
Zestoretic.  The impression was history of erratically 
controlled hypertension.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for hypertension.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist her 
in the development of the claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

The regulations for the evaluation of hypertension were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (Dec. 11, 1997).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101, effective as of January 12, 
1998.

The VA and private medical reports of the veteran's treatment 
and evaluations in the mid to late 1990's show that her blood 
pressure is manifested primarily by diastolic pressure 
predominantly around 100 and systolic pressure predominantly 
around 160 with medication.  The evidence does not show 
diastolic pressure predominantly of 110 or more or systolic 
pressure predominantly of 200 or more to support the 
assignment of a higher rating for the hypertension under 
diagnostic code 7101, effective prior to or as of January 12, 
1998.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation for hypertension.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation for hypertension is denied.


REMAND

The record shows that the RO denied the claim for service 
connection for diabetes mellitus with diabetic ketoacidosis 
as not well grounded.  The VCAA of 2000 Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran 
in the development of her claim.

The VCAA of 2000 requires VA to notify the veteran when 
efforts to obtain evidence are unsuccessful.  This 
notification must identify the records VA was unable to 
obtain, briefly explain the efforts made to obtain those 
records, and describe any further action that VA will take 
with respect to the claim.  In this case, the RO was 
unsuccessful in obtaining additional information from the 
veteran with regard to her claim for service connection for 
diabetes mellitus with diabetic ketoacidosis, including 
reports of any treatment and examinations by Dr. Culleton.  
Under the circumstances, there is a VA duty to provide her 
with further notice.

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



